Citation Nr: 1720103	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a video-conference hearing in April 2014.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas; however, it is not characterized by symptoms resulting in total social and occupational impairment

2.  In a statement signed by the Veteran's attorney on June 17, 2015, and received by VA on that same date, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the claim of entitlement to a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's PTSD is currently rated at 70 percent under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, the criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  
The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A GAF score of 51-60 indicates "[m]odorate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

The Veteran was initially examined by VA in connection with his claim for an increased rating in March 2010.  At that time, the Veteran was noted to be taking medications for his PTSD.  He reported such symptoms as irritability, difficulty concentrating, elevated anxiety, anger outbursts, sleep disturbances, trauma-related nightmares, and intrusive thoughts.  The Veteran reported that he enjoys spending time with family but avoids crowded places.  

Upon mental status examination, the VA examiner noted the Veteran's affect was appropriate and his mood was anxious.  His speech, thought process, and thought content were all unremarkable.  Further, the Veteran denied hallucinations, delusions, and there was no indication of homicidal ideations.  The Veteran did admit to experiencing passive suicidal ideation with no plan or intent every other day.  Overall, the examiner indicated the Veteran's PTSD symptoms were of moderate severity, with occasional decrease in work efficiency.  The Board notes that a GAF score of 60 was assigned. 

The Veteran was next examined by VA in February 2011.  The symptoms and frequency are repetitive of those noted in the March 2010 VA examination.  The  VA examiner noted the attitude of the Veteran was cooperative, attentive, hostile and suspicious.  The Veteran's affect was mildly constrictive.  The Veteran again reported fleeting thoughts of self-harm without intent to act.  The VA examiner ultimately concluded that the Veteran's PTSD is characterized by occasional decrease in work efficiency.  However, the Veteran's symptoms and functional impairment cannot be accurately assessed in the current evaluation due to response bias.  The examiner also reported the Veteran's GAF score has consistently been in the moderate range at 55.

In November 2012, the Veteran was examined by a private psychologist, Dr. J.A., to evaluate the level of severity of his PTSD.  Dr. J.A. noted the Veteran's use of medications for his PTSD.  The symptoms reported and the findings during his mental status examination were largely repetitive of the previous VA examinations with the exception the Veteran now reports paranoid ideation and visual hallucinations at night.  Dr. J.A. concluded that the Veteran's overall functioning included occupational, relational and social problems.  A GAF score of 47 was assigned. 

In Apri 2013, the Veteran also submitted a Disability Benefits Questionnaire (DBQ) signed by Dr. J.A.  The relevant symptoms noted included depressed mood, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbance of motivation and mood, impaired impulse control, and persistent delusions or hallucinations.  Dr. J.A. determined the Veteran suffers from occupational and social impairment with deficiencies in most areas.  

Most recently, the Veteran was examined in January 2015.  During this examination, the Veteran described his family relationships as strained due to anger, irritability, limited stress tolerance, withdrawal, isolative behavior, sleep disruption and erectile dysfunction.  He also endorsed symptoms such as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  

The mental status examination revealed the Veteran to be alert and well oriented to person, place time and circumstance.  The Veteran made good eye contact and was guarded, although essentially cooperative.  Content of thought was logical and goal directed.  The Veteran denied acute suicidal and homicidal ideation in active or passive forms.  The VA examiner also concluded that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  A GAF score was not assigned. 

The Board has also reviewed the VA and private treatment records associated with the claims file.  These treatment records are inclusive and repetitive of the symptoms noted in the VA and private examinations discussed above and show his consistent mental health treatment.  There is no additional information in the treatment records that indicate the Veteran's PTSD is more severe than the currently assigned 70 percent rating, to include but not limited to, evidence of homicidal ideations, gross disorientation, or other cognitive impairment.

Based on the evidence in the claims file, a rating in excess of the 70 percent evaluation assigned in this decision is not warranted.

Considering the Veteran's reported and documented symptoms of PTSD, the Board does not find that he manifests symptoms resulting in total social and occupational impairment in order to warrant a 100 percent disability rating due to PTSD.  In this regard, the Board notes that there is no evidence of gross impairment of thought processes or communication.  In fact, none of the examinations of record or the VA treatment records noted evidence of a thought disorder.  Also, there was no indication of obsessive or inappropriate behavior, and it was found that the Veteran's cognition was grossly intact.  In addition, aside from the notations that he reported passive suicidal ideations, there is no evidence of the Veteran being a danger to himself or others, let alone a persistence of such danger.  In fact, this was specifically denied.  

The Board notes the Veteran does have chronic and severe PTSD and does not wish to diminish the severity of his currently diagnosed disorder.  However, the evidence of record for the appeals period shows the Veteran is capable of managing his activities of daily living independently.  For these reasons, the Board finds that the Veteran's psychiatric symptoms do not result in symptoms more closely approximating total social and occupational impairment and that a 100 percent disability rating is not warranted.

As the preponderance of the evidence is against this claim, reasonable doubt does not arise, and a schedular rating in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

II. Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement signed by the Veteran's attorney and submitted to VA on his behalf, dated June 17, 2015, the Veteran stated that he wished to withdraw his appeal of entitlement to a TDIU.  The Board finds that this statement satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Thus, the Board does not have jurisdiction to review the claim of entitlement to a TDIU and it is dismissed.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.  

The appeal of entitlement to a TDIU is withdrawn.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


